 MANUEL SAN JUAN, INCManuel San Juan Company,Inc., Commonwealth In-surance Company and United Adjustment Bureau,IncandGremio Puertorriqueno de Trabajadores deProduccion, Servicios y VentasCase 24-CA-3595June 10, 1976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS JENKINSAND WALTHEROn January 29, 1976, Administrative Law JudgeThomas E Bracken issued the attached Decision inthis proceeding Thereafter, Respondent filed excep-tions and a supporting briefPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panelThe Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein 2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge as modifiedbelow and hereby orders that Respondent, ManuelSan Juan Company, Inc, Commonwealth InsuranceCompany and United Adjustment Bureau, Inc, SanJuan, Puerto Rico, its officers, agents, successors,and assigns, shall take the action set forth in the Ad-ministrative Law Judge's recommended Order, as somodifiedISubstitute for the present paragraph 1(c) thefollowingiThe Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board s establishedpolicynot to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrectStandard DryWall Products, Inc91NLRB 544(1950),enfd 188 F 2d362 (C A 3,1951)We have carefullyexamined the record and find no basis for reversing his findingsIn adopting the credibility finding of the Administrative Law Judge thatin the confrontation between Ferreira and Delgado on March 28, Guardioladid not order Delgado to leave the office,but rather suggested that the lattertake the afternoon off, we find it unnecessary to and do not rely on hisinference that if Guardiola had flatly ordered Delgado to go home he wouldhave called the police to have Delgado removed from the office as a tres-passer when he saw Delgado at his desk on Guardiola's return from lunchafter the earlier confrontation2 The discriminatory discharge of an employee because of his union affili-ations goes to the very heart of the Act We shall therefore,issue a broadcease-and-desist order hereinN L R B v Entwistle Manufacturing Company, 120 F 2d 532(C A 4, 1941)653"(c) In any other manner interfering with, re-straining, or coercing employees in the exercise oftheir rights guaranteed under Section 7 of the Act "2 Substitute the attached notice for that of theAdministrative Law JudgeAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having foundafter a hearing, that we violated Federal law by dis-charging and suspending our employee Hector Del-gado for supporting a union, and by otherwise inter-fering with our employees' right to join and support aunionWE WILL offer full reinstatement to HectorDelgado to his former job or, if that job no lon-ger exists, to a substantially equivalent one, withbackpay plus 6 percent interestWE WILL NOT discharge or suspend any of youfor supporting Gremio Puertorriqueno de Tra-bajadores de Produccion Servicios y Ventas orany other unionWE WILL NOT engage in surveillance of any ofyou for supporting a unionWE WILL NOT in any other manner interferewith, coerce, or restrain you in the exercise ofunion activitiesMANUELSANJUANCOMPANY,INCCOMMONWEALTH INSURANCE COMPANY ANDUNITED ADJUSTMENT BUREAU, INCDECISIONSTATEMENT OF THE CASETHOMAS E BRACKEN, Administrative Law Judge Thiscase was heard at Hato Rey, Puerto Rico, on July 14, 15and 16, 1975' The charge was filed by the Union on April4 (amended May 29 and June 9), and the complaint wasissued on June 11 The primaryissues arewhether the Re-spondent (a) unlawfully engaged in surveillanceof an ac-tive union supporter during the Union'sorganizing drive,(b) unlawfully suspended an active union supporter, and(c) discriminatorily discharged an active union supporter,in violation of Section 8(a)(1) and (3) of the National La-bor Relations Act, as amendedUpon the entire record, including my observation of theiAll dates are in 1975 unless otherwise stated224 NLRB No 97 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDdemeanor of the witnesses, and after due consideration ofthe oral argument made by counsel for the General Coun-sel, and of the brief filed by Respondent, I make the fol-lowingFINDINGS OF FACTIJURISDICTIONThe complaint alleges and the answer admits that Manu-elSanJuan Company, Inc, Commonwealth InsuranceCompany and United Adjustment Bureau, Inc, are, and atall times material herein, have been, a single integratedenterprise engaged in the insurance business with the prin-cipal place of business in San Juan, Puerto Rico Duringthe year preceding the issuance of the complaint, a repre-sentative period, the employer received gross income fromretail sales amounting to more than $500,000 During thesame period of time it purchased and caused to be deliv-ered to its place of business in Puerto Rico directly frompoints outside thereof materials and supplies valued in ex-cess of$50,000Upon the foregoing facts the Respondent admits, and Ifind, that it is an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the ActIITHE LABOR ORGANIZATION INVOLVEDGremio Puertorriqueno de Trabaladores de Production,Servicios y Yentas, herein called the Union, is a labor orga-nization within the meaning of Section 2(5) of the ActIIITHE ALLEGED UNFAIR LABOR PRACTICESA BackgroundThe Respondent, a large integrated insurance enterpriseemploying approximately 400 employees, has its offices lo-cated on the upper floors of the 10-story Banco Popularoffice building in San Juan, Puerto Rico Its employeeswere not represented by any labor organizationIn October 1973, on the basis of a charge filed in Febru-ary 1973, the Regional Director issued a complaint inCases 24-CA-3314 and 24-CA-3318 alleging that the Re-spondent had engaged in conduct violative of Section8(a)(1), (3), and (4) of the Act After a hearing in Octoberand November 1973, before Administrative Law JudgePaul L Harper, Judge Harper on January 30, 1974, issueda decision wherein he found among other findings that theRespondent had discharged Hector Delgado on February9, 1973, in violation of Section 8(a)(3) and (1) of the Act,and recommended that Delgado be offered immediate andfull reinstatement to his former job, or if that job no longerexisted to a substantially equivalent position, without prej-udice to his seniority and other rights and privileges, and tobe made whole for any loss of earnings that he may havesuffered by reason of the unlawful discriminationThereafter, Respondent and General Counsel filed ex-ceptions and supporting briefs and on June 21, 1974, theNational Labor Relations Board adopted as its Order therecommended Order of the Administrative Law Judge andordered the Respondent to take the action set forth in theAdministrative Law Judge's recommended Order On Jan-uary 7, Delgado was reinstated by the Respondent, withthe position as an assistant in the credit and collection de-partmentDelgado worked under the immediate supervision ofFernando N Guardiola Guardiola, who had worked fortheRespondent for 20 years, described himself as an"administrative supervisor"2 but testified that the onlyemployee under his supervision in February and Marchwas "Mr Delgado exclusively " Eric Rodriguez wasGuardiola's supervisor, and the head of the credit and col-lection departmentMarcial Ferreira, vice president of op-erations,was the superior officer of both Rodriguez andGuardiolaB Surveillance by Private Security AgencyOn February 4, Delgado commenced the distribution ofunion authorization cards among the employeesof the Re-spondent, although the record does not reveal where thiswas done On February 6, Delgado testified that he met atnoontime with two other employees of the Respondent,Hermenegildo Rosa and Eva Rodriguez, at the Park of thePigeon to discuss the collection of signatures for theUnion Pigeon Park is located at the end of the street lead-ing from the Banco Popular building, and is a distance of200 to 400 feet from it During the course of their meeting,Dario Rodriguez, described by Delgado as the chief of thecasualty division of the Respondent, approached the threeemployees, and asked what they were doing there and wasanswered, "We told him that we had met there bychance " 3General Counsel contends that Respondent unlawfullykeptDelgado under surveillance away from the Re-spondent's premisesfrom February 7 through February14, through the use of employees of the Burns Internation-al Security Services, Inc 4Diaz testified, pursuant toa subpoena duces tecumfromGeneral Counsel, that he was a certified private detective,certified by the police department of the Commonwealthof Puerto Rico, and thatBurnsheld its guard's license un-der his detective license and, as a certified private detec-tive, he was required to keep his own records of investiga-2Respondent stipulated that Guardiola was a supervisor within the mean-ing of the ActRodriguez, described by the personnel manager as the manager of thecasualty department,was not called as a witness and as the uncontradictedtestimony of Delgado as to these February events did not contain any rea-sonable grounds for concluding that it was false I credit it4 General Counsel had served on the Respondent, I week prior to thehearing,a notice of produce various documents concerning alleged activitiesengaged in by Burns on behalf of the Respondent, from February 7 throughMarch 4 (G C Exh 1-N) Respondent did not produce any of these docu-ments,initially contending at the hearing that the documents were Burns'recordsnot the RespondentsGeneral Counsel offered into evidencethrough Carolos Diaz Matos (Diaz), a former employeeof Burns,photoco-pies of the documents requested in the notice to produce All such docu-ments were subsequently admitted into evidence G C Exhs 14, 15 and 16Diaz own reports, were received over Respondent's objection G C Exhs17 and 18 were received without objection and, after the conclusion of Diaztestimony, Respondent withdrew its objections to G C Exhs 19, 20 21-B22 23 and 24 MANUEL SAN JUAN, INCbons that he conducted He also testified that in Februaryand March he had complete access tothe Burnsfiles thatrelated to the Respondent, and was familiar with the docu-ments contained thereinDiaz testified that in the afternoon of February 7 he hadhad a conference with Ernesto Melendez, his immediatesupervisor and theBurnsdirector of investigations Sub-sequent to this conference, on February 12 and 13 Diazhad personally conducted a surveillance of Delgado from8 a in to midnight and, on February 14, he had followedDelgado from 8 30 a in to 8 p in Diaz personally wrote uplong, detailed reports for each of these days, listing hour byhour themovementsof Delgado when he was not in theBancoPopular building Diaz followed him around the cityof San Juan, observed where he parked, what buildings hewent into, who he talked to, followed him home at the endof the workday, followed him to the University of PuertoRico in the evening, and followed him to his home eachnight These investigation reports were on Burns station-ery, and read "To Marcial Ferreira, From Ernesto Me-lendez,SubjectHecto Delgado " Diaz testified that he ac-tually prepared these reports, not Melendez, as it wascompany procedure to have all reports that were sent tocustomers to show the report to be from the head of thedepartment, Melendez However, the reports for February12, 13, and 14 set forth in their contents that Agent Diazconducted the surveillanceDiaz also produced a xerox copy of the "Authorization"dated February 7, for Account No PRI-1005 that servedas the contract between Burns and the Respondent In ad-dition Diaz produced a copy of the Investigation Journaldated February 7, which sets forth the pertinent facts ofthe assignment, such as client's name, "Manuel San JuanCompany," Type of Investigation, "Surveillance," prob-lem "Subject is believed to be attempting to set-up a La-bor Union within the Company Subject is the apparentmotivator of such a movement," and Procedure "Clientrequest (sic) the surveillance of subject from 1700 hours2/7/75 to 2300 hours 2/15/75 Agents to keep surveil-lance " The journal page also stated that "CorrespondenceReports and Bills," were to be sent to Marcial Ferreira,vice president of operationsOn February 14, Diaz completed his assigned surveil-lance of Delgado at 8 p in, while parked outside of thehome of Delgado, and made the final entry in his report forthat day "Agent Diaz was relieved by Agent Aviles at thistime Nothing of interest was observed from 1831 hours to2000 hours "Delgado testified that he had noticed he was being fol-lowed on several days before February 14 On February 14between 9 30 and 10 p in he was at the International Air-port with two state policemen and his brother, when thepolice "detained" Aviles, aBurns agentwho had been fol-lowing Delgado After a telephone call by Aviles, RonaldKeith, an official of Burns, arrived who first conferred withthe police and then with Delgado General Counsel's Ex-hibit 22, an investigation report by Aviles, containedBurns' report on the airport incident, substantiatingDelgado's description of what happened thateveningDiaz testified that thereafter, on or about February 21,he, Aviles, and Melendez went to the office of the Respon-655dent, met with Ferreira and Guardiola, and hand deliveredthe reports Ferreira questioned each of them about thesurveillance, particularly Aviles, who had been detained atthe airportWhen asked by General Counsel who de-termined that surveillance should be discontinued, Diazanswered "That was Marcial Ferreira who believed thatHector Delgado should not be followed anymore, that hewas too smart " The meeting concluded, with Diaz leavingthe bill that he had prepared with the help of Melendez inthe amount of $1,100 20 for services rendered from 2/7 to2/14 Shortly thereafter, Diaz picked up a check from theRespondent payable to Burns in the amount of $1,100 20for "Account No 1005, Serv 2/14/75 "Diaz impressed me as an honest, sincere witness whotestified in a straighforward manner and I credit his testi-mony Respondent's counsel did not cross-examine Diazon any of his testimony, or on any of the numerous docu-ments received during his testimony, but limited cross-ex-amination to establishing that Diaz was discharged byBurns on March 24 Moreover, Respondent produced notestimony from Ferreira or Guardiola on any aspect of thesurveillance of Delgado, and Diaz' testimony stands un-contradictedRespondent's failure to have these two management offi-cials testify on the sureillance episode gives rise to the in-ference that their testimony would have been adverse tothe RespondentC Conclusionsas to Surveillance11The basic question as to whether Respondent engaged insurveillanceof Delgado's union activities, in violation ofSection 8(a)(1) of the Act, is factual In this case the factsare uncontradicted and overwhelming that the Respondentdid engage in such surveillance Respondent's strong unionanimus was of long standingas setforthin the Board'sdecision in 211 NLRB 812 (1974) Delgado had only beenreinstated I month when the Respondent contracted withBurns International Detective Agency to handle the "prob-lem" as set forth tersely in Burns' Journal "Subject is be-lieved to be attempting to set-up a Labor Union within theCompany Subject is the apparent motivator of such amovement " Burns was retained 3 days after Delgado com-menced collecting union cards, and 1 day afterhe was seenat Pigeon Park with two other employees by Rodriguez, acompany supervisor In Melendez' initial handwrittennotes concirmng the basic elements of the assignmentfrom the Respondent, Melendez noted a meeting at ParqueLa Paloma (Park of the Pigeon) From February 7 to 14,Burns' investigators steadily followed Delgado throughoutthe day and into the night, noting his activities with minutedetailOnly when the cover was broken on Aviles at theairportwas the surveillance discontinuedHowever, theRespondent paid Burns' bill of $1,100 20 as set forth in theitemized invoice which listed the 44 hours of straight timeand 30 hours of overtime performed by its agents fromFebruary 7 to 14 Respondent gave noreason orexplana-tion of why private investigators were used to follow Del-gado In fact, Diaz' testimony was uncontradictedSuch surveillance of an employee has long been held tobe a flagrant violation of the rights guaranteed by Section 656DECISIONSOF NATIONALLABOR RELATIONS BOARD7 of the Act The Board and the courts have condemnedsuch spying since the early days of the ActConsolidatedEdison Company of New York, Inc v N L R B,305 U S197, 230 (1938) enfg in this respect 4 NLRB 71 (1937),Virginia Electric and Power Company v N L R B,319 U S533 (1943), enfg 44 NLRB 404, 427 (1942),Meier & FrankCompany, Inc,89 NLRB 1016 (1950)Accordingly, I conclude that Respondent's surveillanceinterfered with, restrained, and coerced Delgado in the ex-ercise of his Section 7 rights, and was a violation of Section8(a)(1) of the ActD The Suspension of DelgadoOn February 6 began the first of a series of letters thatwere to pass between the Respondent and Delgado in anever escalating number and intensity On that date, Fer-reira wrote a mild, formal letter to Delgado calling his at-tention to the fact that in the performance of his collectionwork he must maintain his car in good condition, and that"On today's date, the management has helped you to re-solve this problem," and asked him to take preventivemaintenance measures on his car in the future (G C Exh10-B) 5Delgado testified that this letter arose out of a break-down of his car on the way to work on-the morning ofFebruary 6, that at or about 9 am, when Guardiola ar-rived, he told him of his car trouble and Guardiola referredhim to Ferreira to see how his problem could be solvedFerreira had his secretary call a tow truck, the tow truckarrived about 4 p in , towing Delgado's car away for re-pairsDelgado stated that he worked at his desk all dayanalyzing accounts, as he did on the following day until hiscar was repairedAccording to Guardiola he had approached Delgado athis desk at 10 30 a in and asked him if he was not sup-posed to be out in the field, upon which Delgado told himthat his car had broken down Guardiola told him if he hadso informed him earlier, arrangements could have beenmade to lend him a company car, and directed him to seeFerreira, which he did There was no charge made for therepair of the car, nor was there any allegation that the cardid not require repairing This letter was referred to as areprimand by the personnel director at the time ofDelgado's dischargeOn March 7, Ferreira sent a strongly worded letter toDelgado citing as his Subject, "Reprimand " The two-pageletter commenced by stating, "I have had knowledge thatyou have been divulging internal information of the ad-ministration, which should be known by us only," and as-serted that this was a violation of a regulation in theResondent's employee manual The one specific incidentset forth in the letter was that "A few days ago you dis-closed that you did not know why employees were beingdischarged, when we were spending $350 00 monthly in thehouse order (sic) or internal newspaper" The vice5Many of the exhibits were written in Spanish, and when received intoevidence, the exhibit's English translation was concurrently received Thedocument in Spanish had the letter A added to its exhibit number, and theEnglish translation had the letter B added to the same exhibit numberpresident warned him that if "this situation is repeated, weshall be forced to take disciplinary action," and urged him"to fulfill your duties and not dedicate time to other mat-ters that do not pertain to you " The record does not showto whom the information was divulged Ferreira sent cop-ies of his letter to Manuel San Juan, Jr , president of theRespondent, Guardiola, Rodgriquez, and Sara de la Vega,personnel directorOn March 14, Delgado replied to Ferreira's letter with abiting, sarcastic three-page letter emphasizing how re-spectful he was, and how disrespectful Ferreira was (G CExh 12-B) Two-thirds of his letter bore on the issue of thealleged disclosure of confidential information and ex-pressedDelgado'sopinionof the meaning of theCompany's regulation thereon However, in the last thirdof his letter, Delgado went on the attack, accused Ferreiraof being vulgar and of using obscene words, inferred thatFerreira had acted improperly with his secretary, and hint-ed that Guardiola had improperly taken a letter from hisdesk and given it to Ferreira Delgado sent copies to thesame four officials of the Respondent, as shown onFerreira's letter, and also sent a copy to the "National Re-lation Board " Delgado concluded his letter as follows "Inconclusion I wish to remind you that you are not the one todecide what pertains to me Since you tell me in your lettertomind my own business I wish to remind you that all ofthe injustices, all of the abuse, all of the facts engaged inagainst the employees, all of those acts are my business "On March 17, Ferreira responded to Delgado's letterwith a ringing three-page letter of indignation, in English,stating that it contained false concepts and referred to it asill-disposed (G C Exh 4) 6 Ferreira set forth generallywhat he termed "weak points" in Delgado's personalityand behavior, and then specifically answered various para-graphs contained in Delgado's letter The vice presidentconcluded by calling on Delgado to comply with the inter-nal rules of the Company A copy was sent to Raymond JCompton (Regional Director of Region 24 of the Board),and a copy to the Respondent's presidentFerreira testified that he and Guardiola had had a meet-ing with Delgado in his office on the day he receivedDelgado's March 14 letter, and that he and Guardiola hadremonstrated with Delgado about his "undisciplined be-havior," and his insubordination to superiors Ferreira as-serted that Delgado told him "that he was not going tochange his ways or his ideologies and that he was going tocontinue doing whatever he pleased " Delgado denied thatthere was such a meeting In any event, Ferreira's letterspeaks for itselfMarch 27 was a day of multiple letter writing by bothpartiesThe first was by Sara de la Vega, who had servedas personnel director of the Respondent from September1972 to September 1974, and had resumed that position onMarch 3 She knew Delgado, and testified that, after herreturn, he asked for an appointment with her which shegave to him, that, at this conference, he discussed theCompany's dismissal of employees for economic reasonsand suggested that the Company had some expenses that it6On the witness stand Ferreira characterized the letter as disrespectful,offensive, and insulting MANUEL SAN JUAN, INCcould cut back, mentioning the Company's spending of$350 a month for publishing a monthly paper She furthertestified that he wanted to discuss executives whom he con-sidered surplus, and had othersuggestionson how theCompany should save money Delgado confirmed that hehad a conference with the personnel manager on March12, but denied he had told her the Company had a surplusof executives, and testified he discussed with her the retire-ment plan, the employees' manual with respect to the pay-mentof mileage to those who used their cars on companybusiness, a noisy machine in his department "thatmakes somuch noise that it does not allow the employees to work, tosee how this noise could be avoided " 7De la Vega testified that "at the last moment" the Com-pany had decided not to let its employees off after 2 p inon Holy Thursday, March 27, as it had formerly done priorto the "economicrecession" That at 8 30 am on March27 she had prepared a memo stating "Let this communica-tion serve to give notice that today, Thursday, 27th ofMarch, shall be a complete working day " She estimatedthat due to mimeographing procedures 400 copies were dis-tributed between 10 30 and 11 am to the employeesShortly after this distribution, de la Vega received a memofrom Delgado which stated "On behalf of all the employ-ees, Iwish to refute your order to work today, Holy Thurs-day, the entire day, inasmuch as we are Christians " Thepersonnel director promptly typed an answer on the replyportion of the memo, which read "Today's date is not rec-ognized as a holiday (not even under a religous concept) tobe granted off I would like to know at what moment theemployees of this company have recognized you as theirrepresentative "When de la Vega returned from lunch after 1 p in, shelearned that photocopies had been made of the memo con-taining Delgado's message to her, and her answer to himand distributed to employees on the seventh floor Shecalled Delgado to her office and he admitted he had pre-pared it and had had it circulated De la Vega testified that"this was an act of Mr Delgado which challenged my au-thority and I thought it was necessary to take disciplinaryaction " She then suspended him, and told him to return onMonday sAccording to Delgado when he arrived at work on themorning of March 27 at 8 am, a copy of de la Vega'smemo concerning working all day on Holy Thursday wason his desk When the coffeebreak started, he met withother employees on the fifth floor, who told him they didnot want to work on the afternoon of that day, as they hadbeen given Holy Thursday afternoon off in previous yearsWhen pressed on cross-examination to name some specific7De la Vega was an impressive witness and testified in a sincere, competentmanner I credit her testimony that Delgado discussed the issue ofsurplus executives and that he made other suggestions on how the Companyshould save moneyB In G C Exh 5-B, a letter dated March 27,de la Vega wrote to Delgadosumming up in detail the events of March 27 The letter also referred to theadvice received from legal counsel on March 31 extending the suspension,so that the letter could not have been written on March 27 In any event sheconcluded the letter by advising Delgado ` that should another disciplinaryviolation occur of the policies governing this company, it shall be sufficientreason for summary discharge" A copywas sent to Ferreira657employees, he named five credit and collection employeesDelgado readily admitted that he prepared the reproduc-tion and that he distributed copies on the fifth floor, andthat another employee, Alfonso Soto, distributed them onthe seventh floor 9BeforeDelgado left, he typed on a company memo"From Hector Delgado To Srta Sara de la Vega `Underorders from you, I want it to be known that I will punchout and go home"' He then asked de la Vega tosign this,which she did (G C Exh 13-B)There was a fifth letter exchanged on March 27, a hand-writtenmemo from Delgado to Ferreira Delgado ac-knowledged the receipt on March 17 of Ferreira's letterthat was written in English, and returned it to him request-ing that itbe sentto him in Spanish Delgado admitted thathe understood English, but stated "I am Puerto Rican "On Monday, March 31, Delgado returned to work, andwas told by de la Vega that his suspension had been in-creased by 1 more week, on advice of Respondent's legalcounselAnalysis and Conclusion on the SuspensionThe material facts applying to the suspension are not indispute Personnel Director de la Vega, in March, issued amemo to all employees, informing them that that daywould be a complete working day In the middle of the dayDelgado forwarded her a memo, stating that on the behalfof all the employees he wished to "refute" her order towork all day, on Holy Thursday De la Vega responded toDelgado's letter on its bottom half, stating that that datewas not a recognized holiday, and concluded by asking, "Iwould like to know at what moment the employees of thiscompany have recognized you as their representative "Delgado then had photo copies made of the combinedmessage and reply, and he and another employee distribut-ed copies to employees on the fifth and seventh floorWhen de la Vega returned from lunch and Delgado admit-ted he had prepared and circulated the memo, she prompt-ly suspended him for the stated reason that this act of Del-gado had challenged her authority, and she thought itnecessary to take disciplinary actionOne additional fact that I credit from Delgado's testimo-ny was that he had discussed de la Vega's letter, settingforth that March 27 would be a complete workday, withother employees on the fifth floor It is an elementary prin-ciple of industrial life that when a working condition en-joyed by employees in previous years, such as a 5-hour dayon a particular day, whether observed as a civil or religiousoccasion, is suddenly and without notice taken away fromemployees, those employees are dissatisfied about the lossof 3 hours of free time, and feel that an injustice has beendone to themThe employees knew, as de la Vega knew, that in prioryears they had only worked 5 hours on Holy Thursday,and this taking away of 3 hours of previously enjoyed timeoff, a former condition of employment, was obviously ofconcern to them Delgado's term "refute" was clearly un-Soto was also suspended by de la Vega for his actions on March 27 andhe was a coaddressee with Delgado in de la Vega's suspension letter 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDderstood by the personnel manager as a protest to theCompany's action, and she regarded this protest as a chal-lenge to her authorityEssentially, it is Respondent's contention that employeescannot engage in concerted activity if such activity chal-lenges the authority of the Employer But this is not a cor-rect interpretation of the National Labor Relations ActSection 7 of the Act provides that "Employees shall havethe rightto engage in other concerted activities for thepurpose of collective bargaining or other mutual aid orprotection"When employees express grievances overconditions of employment orally, by letter, or by picketsigns they are challenging the authority of the Company Astrike is the classic example of a challenge to a Company'sauthority and the law is crystal clear that employees mayengage in strikes against their employer as a protected con-certed activityThe Board has ruled that, in the absence of an estab-lished grievance procedure, the conduct of a group of em-ployees in stopping work and concertedly presenting agrievance concerning terms and conditions of employmentiswithin the protection of the ActMasonic and EasternStarHome of the District of Columbia,206 NLRB 789(1973)Delgado presented a grievance on behalf of himselfand other employees over a condition of employment, theloss of 3 hours of free time, without a strike and withoutany work stoppage When he circulated copies of the com-bined message-reply to the other employees they had aright to know the answer to their grievance The distribu-tion itself was part of the concerted activity, and it causedno disruption of company businessI find that Delgado was suspended because he was pre-senting a grievance for himself and for the mutual benefitof all of the Respondent's employees, that his conduct wasnot such as to justify a suspension on the grounds that hewas challenging the Respondent's authority, and that hissuspension was in violation of Section 8(a)(1) of the ActSherryManufacturingCompany, Inc,128NLRB 739(1960),Cement Transport Inc,200 NLRB 841 (1972) I finditunnecessary to decide whether the Respondent violatedSection 8(a)(3) of the Act by the suspension, as the remedyis the sameE The Discharge of DelgadoOn April 4, Delgado, while under suspension went to theBanco Popular building and distributed 150 union leafletsto the employees of the Respondent, as they came downthe steps near the bank Delgado also gave a copy to Presi-dent San Juan, Jr, and testified that he was seen by "al-most all the administrators of the Company " This testimo-ny was uncontradictedOn Monday, April 7, Delgado returned to work Some-time during the day, he received a letter from Ferreira, inSpanish, returning to him his letter of March 27 and itsattachments The vice president asked Delgado to accepthis original letter of March 17 written in English, and apol-ogized for not having written in SpanishDelgado testified that he worked inside that day, andabout 5 05 or 5 10 p in according to his direct testimony (5o'clock on the dot, according to his rebuttal testimony) hereceived a call from Ferreira to come to his office As hearrived, Ferreira was on the telephone with de la Vega, andhe advised Delgado that de la Vega wanted to see him atthat time Delgado answered "I asked how was it possiblethat they call me at that time when all the time that I hadbeen there during working hours no one had called me andthat at that exact moment I could not remain because Ihad a commitment at the University and Mr Ferreira, atthe same time that he was telling Miss de la Vega on thephone that I had left, was gesturing to me with his handthat I should leave " (As Delgado testified that Ferreirawas gesturing for him to leave, Delgado moved his righthand from his body outward) Delgado then leftDelgado testified that on the following morning, April 8,he telephoned de la Vega, asked her what she wanted, andwas told that she did not remember but, if she wanted himagain, she would call himDelgado testified that in midmorning Ferreira called himto his office and told him that he was holding him responsi-ble for a copy of the magazine "Justicia," that had beenslipped under Ferreira's door Justicia is published by thePuerto Rico Independent Party Delgado admitted that hehad copies on his desk, but denied that he put a copy underFerreira's door, although a copy "had been stolen from thetop of my desk " Ferreira told Delgado, in a loud and agi-tated manner, "that he was not going to permit any politi-cal indoctrination, either socialist, communist, popular,democratic or republican "Delgado testified that Guardiola came in the room and,when he saw how agitated Ferreira was, Guardiola "inter-vened, that we should drop this discussion and he told methat I should go home to rest, to take the rest of the af-ternoon off " On cross-examination, Delgado stated that itwas not an order that Guardiola gave him but was like"Take the afternoon off " Delgado then testified "I toldhim it was not possible for me to take the afternoon offbecause I had too much work and I was awaiting for somecalls in the afternoon with relations to my work, unless hegave me an order in writing from Miss de la Vega or some-body like that "Delgado did not take the afternoon off, leaving themeeting at 12 30 p in and returning to work about 12 50p in He testified that he sat at his desk and worked, ana-lyzing accounts and making phone calls to customers oncollections, and that at no time that afternoon did Guardi-ola ask him why he had not gone homeDelgado also prepared two more letters that afternoon,testifying that they were prepared during the afternoonbreak The first was a speed-memo (G C. Exh 6-B) fromDelgado to Guardiola with both the message half and thereply half filled in by Delgado, with a line typed forGuardiola's signatureDelgado explained his reason forpreparing the letter "Being that I could already see whatwas being programmed so that they could discharge me Iwanted to have a record or evidence of the conversationthat I had had with Mr Guardiola" The point of thememo was to have Guardiola affirm that he had not givenreports to Ferreira showing Delgado's negative attitudeDelgado testified that he asked Guardiola to sign it in frontof several employees, and Guardiola stated he would con-sult about it with Ferreira MANUEL SAN JUAN, INCDelgado then prepared a second letter, from himself"To Whom It May Concern," as followsDue to the fact that on April 1, 1975, Mr Guardiolahad told me that at no time had he made reports onmy bad conduct, in order to have evidence of this, Iprepared an explanatory memo for him to sign it, es-tablishing that he had not made such reportsFurthermore, before giving him this memo, just incase he denied that he had told me, I asked him in thepresence of several employees about this and he toldme it was true, that he had not made such reportsWhen I gave him the memo to sign it for me, he re-fused, inasmuch as he wanted to clarify this with MrFerreira 10Following its typing by a secretary, Delgado testifiedthat one employee signed it, and three employees initialedit(G C Exh 7-B)The next day, April 9, Delgado reported to work and,before midday, received a letter from de la Vega discharg-ing him (G C Exh 2-B) He then went to Guardiola'soffice, and Guardiola returned to him, unsigned, the memoDelgado had prepared on April 8 for Guardiola's signa-tureGuardiola also gave Delgado a letter dated April 8,that he had drafted to Delgado, concerning an oral reportGuardiola had given to Ferreira (G C Exh 8-B )1The Respondent's evidence of events in the week ofApril 7De la Vega testified that she received a copy from Fer-reira of Delgado's letter dated March 27, about 3 p in onthe afternoon of April 7, that she was busy, and calledFerreira about 4 30 p in and told him she wanted to talk toDelgado "I told Mr Ferreira that I would be going downafter 5 o'clock and to please tell Mr Delgado to wait a fewminutes " When she arrived about 5 10 or 5 12 p in, Del-gado had gone She told Guardiola and Ferreira that thefollowing day she would be in the accident and health de-partment, "but to please not lose the opportunity to askMr Delgado why he had not waited for me that day "On the next day, April 8, in the afternoon, when shereturned from the accident and health division, she found aletter from Ferreira (Resp Exh 4) stating that at noon hehad called Delgado to tell him (1) Why couldn't he wait afew minutes yesterday when you wanted to talk with him,(2)Why did he systematically disobey the instructionsfrom his supervisor, Mr Guardiola The vice president re-cited how disrespectful Delgado had been, then instructedher to discharge Delgado immediately De la Vega pre-pared a letter of discharge dated April 9, (G C Exh 2-B)called Delgado to her office about 8 45 a in, handed himthe letter, and discharged himFerreira testified that, when de la Vega called him at4 30 p in, Guardiola was in his office and he told Guardio-la to inform Delgado to stay and wait for de la Vega, thatshe could come down about 5 p in, that Delgado shouldnot punch out, and that any time he stayed after 5 p in10Delgado stated that the date April 1 set forth in G C Exh 6 and 7 wasincorrect, and should have been March 27659would be paid to him as overtime Ferreira's office andGuardiola's office are adjacent to each other on the fifthfloor, with Delgado's desk 12 feet from Guardiola's office,and Ferreira stated that Guardiola stepped out and so in-formed Delgado When de la Vega came down a few min-utesafter 5 p in Delgado had already left, withoutGuardiola's or Ferreira's knowledgeOn the following morning, April 8, Ferreira called Del-gado to his office and asked him why he had not followedthe instructions given him the previous day Delgado raisedhis voice, and among other things told him he was going tocontinue acting the way he had been acting Guardiolacame in at that moment, heard both men shouting, and"upon seeing that situation asked Mr Delgado to pleaseleave the office and go home and take the rest of the af-ternoon off " When Ferreira returned about 2 p in, he sawDelgado sitting at his desk He called Guardiola in, askedwhy Delgado had not gone home and concluded that hehad again been insubordinate and proceeded to draft theletter to Personnel Director de la Vega instructing her todischarge DelgadoGuardiola's testimony was much the same as Ferreira'sHe further testified that on April 8 he asked Delgado whyhe had not waited, and Delgado told him "that if theywanted to throw him out they could throw him out inworking hours " When Guardiola went into Ferreira's of-ficeabout 12 20 or 12 30 p in he noticed that bothFerreira's and Delgado's "tempers were a little excited,"and that "Seeing that the argument was heated I told MrDelgado to go home and come back the next day so as toavoid problems I went out to lunch and when I came backto the office about 1 30 I saw Mr Delgado at his deskwithout doing anything and I told him, `I told him to gohome to avoid problems,' and he did not pay any atten-tion "When asked if Delgado said anything at that time,Guardiola replied, "He did not say anything to me "2Analysis and conclusion on Delgado's dischargeIt is well established that an employer may terminate anemployee for any reason, good, bad, or indifferent, withoutrunning afoul of the Act, provided he is not motivated byunlawful considerationsThe existence of justifiablegrounds for dismissal is no defense if the motivation for thedischarge was in part because of the employee's participa-tion in protected activitiesWith these established princi-ples in mind, and recognizing that the burden of proof toshow the illegality of the discharge rests with the GeneralCounsel, we now analyze Delgado's dischargeIn my view, counsel for the General Counsel proved aprima faciecase of discrimination by showing that HectorDelgado had been an active union advocate in 1973, hadbeen unlawfully discharged by the Respondent, had beenreinstated to his job by order of the Board in January, thathe performed his job in a competent manner, that within Imonth of his reinstatement the Respondent hired a privatesecurity agency to spy on him because he was the "motiva-tor" in trying to establish a labor union within the Respon-dent, that shortly before his termination he had partici-pated in concerted activities protected by the Act,including the presentation of a grievance relating to work- 660DECISIONSOF NATIONALLABOR RELATIONS BOARDing conditions on behalf of other employees and the distri-bution of union leaflets, and that thereafter he was dis-chargedThe Respondent has pleaded an affirmative defense thatDelgado was discharged for dust cause, stating in its brief,"that he was constantly being insubordinate and disre-spectful to company supervisors "As is evident from the record, the credibilityissues inthis caseare of the sharpest nature However, as to thematter of the discharge of Delgado, the heart of the credi-bility conflictcenters onwho said what to whom on April7 and 8 After observing the demeanor of the witnesses atthe hearing and studying the record, I cannot resolve thecredibility issues with a blanket finding in which I totallycredit one witness in all matters over the other party's wit-nesses forthe events that occurred during those 2 days Imust rule selectively on each incident of material conflictPractically from the time of Delgado's reinstatement,both parties were engaging in a war of letters, both longand short, respectful and disrespectful, to each other Del-gado had been spied upon by agents of the Respondent,and he knew it He had been suspended by the Respondenton March 27 for a week, and he constantly had his guardup looking to protect himself On occasion he went on theoffense into personal areas, not union or concerted activityareasDelgado was a very careful witness who weighedevery question, in English and Spanish, and was in themain a factual witnessOn two separate factual matters, Delgado gaveoral testi-mony contrary to Guardiola's testimony In both instances,company records proved Delgado to be correct Guardiolatestified that he assigned the collection of an overdue ac-count in the amount of $2500 to $3000 from the firm ofCantera and Rivera to Delgado, gave him a copy of a priorletter to that firm, setting forth that if the account was notpaid in full, that Guardiola would send the account to theirlegal departmentNo copy of the letter was produced atthe hearing Guardiola testified that Delgado went to thedebtor's office, and on his own made arrangements forweekly payments of $500 from them, and then telephonedhim and told him of the arrangements Guardiola testifiedthat he did not remember exactly how long it took to col-lect the money, "but I know it was over 3 months "Delgado testified that he called Guardiola from theclient'sofficeand secured permission to accept weeklypayments of $500 Further, that this account was paid offin about 6 weeks Six receipts of the Respondent were ad-mitted into evidence that showed conclusively that $500 aweek was collected from Cantera and Rivera from Febru-ary 3 through March 14, a period of 6 weeks and 4 daysIn the second collateral factualissue,Guardiola testifiedthat Delgado worked overtimesix or seventimes in his 3months of employment with the Respondent in 1975 Onrebuttal,Delgado testified that he had not worked anyovertime in that periodGeneral Counsel produced thevoucher half of the biweekly paychecks of Delgado for thepay periods of January 10, February 7 and 21, March 7,April 4 and 18, and May 2 Respondent stipulated that nopayments for overtime appeared thereon The Respondentdid not offer any of its payroll records to rebut Delgado'stestimony that he had not worked any overtime, and I findas a fact that he did not work any overtime during theperiod of reinstatementTurning then to the afternoon of April 7, I do not creditDelgado's testimony that as Ferreira talked to de la Vegaon the telephone, Ferreira told de la Vega that Delgadohad left, and that Ferreira gestured concurrently with hishand that Delgado should leave Ferreira's dislike for Del-gado was so strong that on April? it was against all proba-blilities that he was going to do any favors for DelgadoAlthough the time of the call is in dispute, Delgado admitsthat de la Vega was on the phone with Ferreira, and thatshe requested that Delgado stay after 5 p in to talk to herDelgado says he protested staying over as he had a "com-mitment" at the University, and Ferreira told de la Vega hehad already left, and motioned for him to go This wouldrequire that Ferreira preferred to cooperate with Delgado'spersonal wishes, over de la Vega's business request Thatsimply was not going to happen in the hostile relationshipthat existed between Delgado and Ferreira 11Also,Delgado was wary of being set up to be dis-charged On March 27, when de la Vega suspended him, heprepared a memo for her to sign, stating he was goinghome under orders from her I have no doubt that if Fer-reira had motioned for Delgado to leave, he would haveasked for a written authorization from Ferreira to go homeOn the next day, there is no doubt but that there was anangry confrontation between Delgado and Ferreira atnoontime Ferreira testified that when Guardiola came inthe room and heard both men shouting, he "asked MrDelgado to please leave the office and go home and takethe rest of the afternoon off " Guardiola described hisstatement to Delgado as "I told Mr Delgado to go homeand come back the next day to avoid problems " 12Delgado denied that it was an order that Guardiola gavehim, but that it was in the form of a request to take theafternoon off I credit Delgado's testimony that Guardioladid not order him to leave the office, but as a peacemakerto break up the heated argument, Guardiola suggested thatDelgado take the afternoon off, without making it a clearorderFerreira's testimony corroborates this "Then MrGuardiola, upon seeing the situation, asked Mr Delgadoto please leave the office and go home and take the rest ofthe afternoon off "When Guardiola returned from lunch, he saw Delgadoat his desk I am convinced that if Guardiola had alreadyflatly ordered Delgado to go home, Ferreira or Guardiolawould have called the police to have him removed from theoffice as a trespasser'iiFerreira was an emotional witness and, because of his participation inthe surveillance episode and the record as a whole, I have discredited histestimony when in conflict with Delgado's except as to this conference onApril 712Guardiola was a mild, hesitant witness and, on observing him on thestand, it was my impression that he was intent on relaying testimony whichwould aid the Company, rather than stating the facts as they occurred13On the afternoon of April 8, Delgado presented a letter to Guardiolafor his signature, which Guardiola returned unsigned the following dayHowever Guardiola prepared his own reply, dated April 8,and presentedthat letter to Delgado on the day of discharge This letter by Guardiolacontradicted the assertion made by Ferreira in his March 17 letter thatevery day your immediate supervisor report[s] to the management aboutyour behavior, your conduct and your negative attitude" Guardiola in his MANUEL SAN JUAN, INCRespondent argues in its brief that Delgado was dis-charged "not because of his concerted prounion activitybut because of his constant acts of insubordination "Clearly an employer can discharge an employee for insub-ordination, when that is the real reason for the dischargeBut when we examine the actual incidents that the Respon-dent presented as insubordinate acts, they do not with-stand scrutiny The earliest incident of insubordination cit-ed by the Respondent was the collection of delinquentfunds from Cantera and Rivera The Respondent's ownrecordsproved that Delgado collected this accountpromptly, and in full The second incident was Delgado'scar breakdown in early February Delgado was wrong, andshould have reported it to Guardiola at 8 30 a in However,Guardiola's point was that if Delgado had let him know at8 30 a in instead of learning about it at 10 30 am, hewould have loaned him a company car while his car wasbeing repairedWhy the difference of 2 hours' time pre-vented the Respondent from lending a company car toDelgado was never explained, but the entire incident por-trays a routine incident of business, blown out of propor-tionFerreira's heated letter to Delgado on March 7 accusedhim of divulging internal information, in that he disclosedthat employees were being discharged, while the Companywas spending $350 a month for a company newspaper Theletterdid not state to whom such information was di-vulged, or what was the source of Delgado's figure of $350Certainly a company has the right to restrict the divulgingof truly confidential business information by its employeesBut there is a rule of commonsense in the application ofthis rule, and I do not find that Delgado exceeded it Thenewspaper was taken home by the employees, and washandled by the Company as a public documentIt is true that Delgado was disrespectful in the letter hewrote to Ferreira on March 14, and touched on some sub-jects unrelated to union or concerted activities However,Ferreira did not regard Delgado's letter as sufficiently in-subordinate so as to discipline him for it, and handled it byreplying with a long, detailed letter of explanation I havepreviously treated Delgado's activities onMarch 27, inwhich he protested the cancellation of 3 hours' free time inthe afternoon, and found his conduct protected concertedactivity, not insubordinationWhen personnel manager de la Vega gave Delgado hislengthy letter of discharge on April 9 and set forth whatshe considered his acts of insubordination, she did notmention his not staying after 5 p in on April 7, but didrefer to his actions in the vice president's office on April 8as being insubordinate"The mere existence of valid grounds for a discharge isno defense to a charge that the discharge was unlawful,unless the discharge was predicated solely on thosegrounds, and not by a desire to discourage union activity "NLRB v Symons Manufacturing Co,328 F 2d 835, 837(CA 7, 1964)Delgado was the one persistent employee who was aletter of April 8 stated, he made only one report to FerreiraThe only oralreport that I made to Mr Marcial Ferreira'661union advocate, and was looked on by the Company fromthe time of his reinstatement as the "motivator" trying toestablish a union for the Company's employees He wasactively engaged in protected concerted activities onMarch 27 and April 4 and, based on all of the evidence, Iam convinced that the Respondent's reaction to his pro-tected activities was a substantial part of the Respondent'sdecision to discharge him, and that the stated reasons werea pretext to conceal the antiunion motivation for his dis-chargeN L R B v Cement Transport Inc,490 F 2d 1024(C A 6, 1974),Singer Company v NLRB ,429 F 2d 172,179 (CA 8, 1970)Accordingly, I conclude that by discharging DelgadoRespondent violated Section 8(a)(3) and (1) of the ActIV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe unfair labor practices of the Respondent set forth insection III, above, have a close, intimate, and substantialrelationship to trade, traffic, and commerce among the sev-eral States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow thereofUpon the basis of the foregoing findings of fact andupon the entire record in this proceeding, I make the fol-lowingCONCLUSIONS OF LAW1Manuel San Juan Company, Inc,et al,an integratedenterprise, is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act2Gremio Puertorriqueno de Trabajadores de Produc-cion, Servicios y Ventas, is a labor organization within themeaning of Section 2(5) of the Act3By discharging Hector Delgado on April 9 because ofhis support of the Union, thereby discouraging member-ship in the Union, the Company engaged in unfair laborpractices affecting commerce within the meaning of Sec-tion 8(a)(3) and (1) of the Act4 By suspending Delgado on March 27 because of hisconcerted activities, the Company violated Section 8(a)(1)of the Act5By engaging in acts of surveillance of Delgadothrough the use of employees of a private security agency,the Company violated Section 8(a)(1) of the ActTHE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I find it necessary to order theRespondent to cease and desist therefrom and to take cer-tain affirmative action designed to effectuate the policies ofthe ActThe Respondent having discriminatorily dischargedHector Delgado on April 9, I find it necessary to order theRespondent to offer him immediate and full reinstatementto his former job or, if that job no longer exists, to a sub-stantially equivalent position, without prejudice to his se-niority or other rights and privileges, and make him wholefor any loss of earnings he may have suffered by reason of 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe discrimination against him, by payment to him of mon-ey equal to that which he normally would have earnedfrom the date of his discharge to the date of theRespondent's offer of reinstatement, less net earnings dur-ing such period Backpay and interest shall be computed asproscribed inF W Woolworth Company,90 NLRB 289(1950), andIsis Plumbing & Heating Co,138 NLRB 716(1962)Having found that Respondent unlawfully suspendedDelgado on March 27, I find it necessary to order the Re-spondent to pay to him the sum of money equal to thatwhich he normally would have earned from the date ofsuspension to April 7, less net earnings during that periodBackpay and interest will be computed as set forth in thepreceding paragraphUpon the foregoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommendedORDER14Respondent Manuel San Juan Company, Inc,et al,SanJuan, Puerto Rico, its officers, agents, successors, and as-signs, shall1Cease and desist from(a)Discharging, suspending, or otherwise discriminatingagainst any employee for supporting Gremio Puertorrique-no de Trabajadores de Produccion, Servicios y Ventas, orany other Union14 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findingsconclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes(b) Engaging in surveillance of any employee throughthe use of a private, security agency, for participating inunion activities(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights under Section 7 of the Act2Take the following affirmative action necessary to ef-fectuate the policies of the Act(a)Offer Hector Delgado immediate and full reinstate-ment to his former job or, if that job no longer exists, to asubstantially equivalent job, without prejudice to his se-niority or other rights and privileges and make him wholefor his lost earnings in the manner set forth in "The Reme-dy"(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all records necessary toanalyze the amount of backpay due under the terms of thisrecommended Order(c)Post at its office in San Juan, Puerto Rico, copies ofthe attached notice marked "Appendix " 15 Copies of thenotice, in both English and Spanish, on forms provided bytheRegional Director for Region 24, after being dulysigned by Respondent's authorized representative, shall beposted by the Respondent immediately upon receipt there-of, and be maintained for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted Reasonable steps shallbe taken by the Respondent to insure that the notices arenot altered, defaced, or covered by any other material(d)Notify the Regional Director, in writing, within 20days from the date of this Order, what steps the Respon-dent has taken to comply herewith15 In the event the Board s Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading ` Posted by Orderof the National Labor Relations Board shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board "